DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application, filed on January 13, 2021, is being examined under the first-inventor-to-file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 27, 2022 and August 17, 2022 were filed after the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
This Office action is in response to the amendment and arguments on August 22, 2022. Claims 1, 2, 13 and 14 were amended. Claims 3 and 15 were cancelled. Claims 1, 2, 4-14 and 16-30 are pending for consideration in the present U.S. non-provisional application. It is further noted that the amendment is non-compliant under 37 CFR 1.121(c) because claim 16 was not presented with the original claim text via removal of “when the second frequency domain resource is not active” (ll. 8-9). Appropriate correction is required.
Response to Arguments
The arguments (pages 7-8) directed to independent claims 1 and 13 rejected under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 103 are withdrawn.
The arguments (pages 8-9) directed to independent claims 16 and 27 rejected under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate (A) that Park at paragraph [0020] does not mention any resource that is not active. However, Park discloses and suggests a resource that is not active via description of a sub-channel that is not busy. The arguments indicate (B), that Hofmann does not identify the first and second frequency domain resources because it appears to only define a search space in frequency Wx. However, Hofmann at paragraph [0068] discloses and suggests identifying the first and second frequency domain resources via description of re-adapting a search space in frequency Wx. The arguments indicate (C) that the predictable combination of Hofmann and Park would be to perform CBR measurements on the sub-channels of Wx because neither reference discloses or suggests performing CBR measurements on a frequency domain resource that is not active. However, the combined disclosures of Hofmann and Park would yield the predictable results of enabling a vehicle to select clear channels for future transmission because Park at paragraph [0020] discloses and suggests performing CBR measurements on a frequency domain resource that is not active via description of performing CBR measurements on a sub-channel that is not busy. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Allowable Subject Matter
Claims 1, 2 and 4-14 are considered as allowable. Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US 2022/0132418 A1) in view of Park et al. (US 2019/0200366 A1).
16. A method of wireless communication, comprising, at a first user equipment (UE) (Hofmann, FIG. 1, Id.): 
identifying a configuration of frequency domain resources for sidelink communications, the configuration including a first frequency domain resource and a second frequency domain resource (Hofmann, paras. [0067], [0068], “…In other words, FIG. 1 comprises the following steps: starting 100 a power saving mode; configuring 110 the power saving mode; reading 120 measured parameters; analyzing 130 the traffic and decoded received priorities; comparing 140 the traffic and/or the decoded priorities to a corresponding threshold Thr_SA, Thr_CBR; determining 150, based on the comparison, whether a re-adaption should be conducted; if the affirmative, adapting 160 a sensing time period T_active; if the affirmative, adapting 170 a search space in frequency Wx; determining 180, whether the apparatus UE is in active mode; if the affirmative, then the apparatus UE accesses 210 the sidelink in dependence on T_active and Wx and transmits 220 data via the sidelink channel; otherwise, the apparatus UE computes 190 T_inactive; the UE stays 200 in inactive mode according to which at least the sidelink is not decoded; after lapsing of the time period T_inactive, the apparatus UE continues with step 180.” emphasis added.); 
measuring a received signal strength indicator (RSSI) on the second frequency domain resource during a plurality of channel busy ratio (CBR) occasions within a time window prior to a sidelink transmission on the second frequency domain resource when the second frequency domain resource is not active (Park, para. [0020], “Thus, aspects of the present disclosure solve this problem by implementing techniques that allow the vehicle to provide more accurate S-RSSI measurements and CBR calculations for use in channel selection and congestion control in V2X communications. The vehicle may implement these techniques by measuring a sidelink received signal strength indicator (S-RSSI) for each of a plurality of sub-channels, determining one or more signal impairment adjustment factors based on the S-RSSI for each of the plurality of sub-channels, calculating a channel busy ratio (CBR) for the plurality of sub-channels based on the one or more signal impairment adjustment factors, and initiating communication with at least one of the plurality of sub-channels based on at least the CBR. In some cases, the one or more signal impairment adjustment factors may include one or more threshold adjustment values that modify a CBR threshold against which measured S-RSSIs are compared in determining whether a sub-channel is busy or not busy when calculating the CBR. In other cases, the one or more signal impairment adjustment factors may include one or more S-RSSI adjustment values for modifying the S-RSSI measurements used for comparing against the CBR threshold in determining whether a sub-channel is busy or not busy when calculating the CBR. Thus, these techniques may improve the quality of V2X communications by enabling the vehicle to select clear channels for future transmissions and/or by reducing the likelihood that current communications will lead to congestion on the channel.” emphasis added. Id.); and 
determining a CBR for the second frequency domain resource based on the RSSI for the plurality of CBR measurement occasions (Park, para. [0020], “…In other cases, the one or more signal impairment adjustment factors may include one or more S-RSSI adjustment values for modifying the S-RSSI measurements used for comparing against the CBR threshold in determining whether a sub-channel is busy or not busy when calculating the CBR. Thus, these techniques may improve the quality of V2X communications by enabling the vehicle to select clear channels for future transmissions and/or by reducing the likelihood that current communications will lead to congestion on the channel.” Id.)
Hofmann et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Park et al. provides prior art disclosure and suggestions for the claimed invention, such as determining a CBR for the second frequency domain resource based on the RSSI for the plurality of CBR measurement occasions (Park, para. [0020], “…In other cases, the one or more signal impairment adjustment factors may include one or more S-RSSI adjustment values for modifying the S-RSSI measurements used for comparing against the CBR threshold in determining whether a sub-channel is busy or not busy when calculating the CBR. Thus, these techniques may improve the quality of V2X communications by enabling the vehicle to select clear channels for future transmissions and/or by reducing the likelihood that current communications will lead to congestion on the channel.” Id.) The prior art disclosure and suggestions of Park et al. are for reasons of enabling the vehicle to select clear channels for future transmissions (Park, para. [0020], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling the vehicle to select clear channels for future transmissions.
17. The method of claim 16, further comprising activating the second frequency domain resource in response to the CBR satisfying a first threshold (Park, para. [0020], Id.)
18. The method of claim 17, further comprising deactivating the second frequency domain resource in response to the CBR being greater than a second threshold (Park, para. [0020], Id.)
19. The method of claim 16, wherein the plurality of CBR measurement occasions is periodic (Hofmann, paras. [0067], Id.)
20. The method of claim 16, wherein the plurality of CBR measurement occasions is pseudo-random (Hofmann, paras. [0067], Id.)
22. The method of claim 16, wherein the plurality of CBR measurement occasions is configured by the first UE to include at least a minimum number of slots within the time window (Hofmann, paras. [0067], Id.)
23. The method of claim 16, further comprising determining whether to perform a congestion control on the sidelink transmission based on the CBR (Park, para. [0020], Id.)
24. The method of claim 16, wherein the first frequency domain resource is a first component carrier, a first bandwidth part, or a first resource pool and the second frequency domain resource is a second component carrier, a second bandwidth part, or a second resource pool (Hofmann, paras. [0067], [0068], Id.)
27. An apparatus for wireless communication for a first user equipment (UE) (Park, FIG. 3, Id.), comprising: 
a memory storing computer-executable instructions (Park, FIG. 3, Id.); and 
at least one processor coupled to the memory and configured to execute the computer-executable instructions (Park, FIG. 3, Id.) to: 
identify a configuration of frequency domain resources for sidelink communications, the configuration including a first frequency domain resource and a second frequency domain resource (Hofmann, paras. [0067], [0068], Id.); 
measure a received signal strength indicator (RSSI) on the second frequency domain resource during a plurality of channel busy ratio (CBR) occasions within a time window prior to a sidelink transmission on the second frequency domain resource when the second frequency domain resource is not active (Park, para. [0020], Id.); and 
determine a CBR for the second frequency domain resource based on the RSSI for the plurality of CBR measurement occasions (Park, para. [0020], Id. cf. Claim 16).
Hofmann et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Park et al. provides prior art disclosure and suggestions for the claimed invention, such as determine a CBR for the second frequency domain resource based on the RSSI for the plurality of CBR measurement occasions (Park, para. [0020], Id.) The prior art disclosure and suggestions of Park et al. are for reasons of enabling the vehicle to select clear channels for future transmissions (Park, para. [0020], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling the vehicle to select clear channels for future transmissions.
28. The apparatus of claim 27, wherein the at least one processor is configured to activate the second frequency domain resource in response to the CBR satisfying a first threshold (Park, para. [0020], Id. cf. Claim 17).
29. The apparatus of claim 27, wherein the plurality of CBR measurement occasions is configured by the first UE to include at least a minimum number of slots within the time window (Hofmann, paras. [0067], Id. cf. Claim 22).
Claim 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US 2022/0132418 A1) in view of Park et al. (US 2019/0200366 A1), further in view of Chae et al. (US 2021/0051510 A1).
21. The method of claim 16, wherein determining the CBR comprises filtering a plurality of CBR measurements based on a filter coefficient applied to a previous CBR value (Chae, para. [0242], “FIG. 25 illustrates an example of procedure. A base station may configure, to a wireless device, CBR measurement configuration comprising subchannel size, S-RSSI thresholds, CBR measurement window size, CBR measurement filtering coefficient, etc. The base station may request, to a wireless device, CBR measurement reporting. The wireless device may report its most recent CBR measurement results to the base station.”) The prior art disclosure and suggestions of Chae et al. are for reasons of setting a filtering coefficient according to congestion control requirements (Chae, para. [0251], “In an example, a base station may transmit, to a wireless device, a configuration message indicating a CBR measurement filtering coefficient. Urban environment may require fast congestion control because of the large variation of the number of UEs, but rural environment may not require fast congestion control due to the small number of UEs in rural area. In an example, a network node (e.g. a base station) may transmit, to a wireless device, a configuration message indicating one or more filtering coefficients according to the situation…”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of setting a filtering coefficient according to congestion control requirements.
30. The apparatus of claim 27, wherein the at least one processor is configured to filter a plurality of CBR measurements based on a filter coefficient applied to a previous CBR value (Chae, para. [0242], Id. cf. Claim 21).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476